internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable ------------------------------------------------ ------------------------ ---------------------------------------------- ---------------- --------------------------------- -------------------- number release date index uil no case-mis no ------------------------------------------------------------------------ --------------------------------------------- ---------------------------------- tam-119879-05 cc ita taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend taxpayer ------------------------------------------------ bbbb zzzz date date date date date date date date date aa bb cc ---------------------------------- -------------------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ------------------ ----------------------- ----------------------- -------------- ------------------------ ----------------------- tam-119879-05 dd ee ff gg hh ii jj kk ll mm nn oo pp qq rr ss tt uu vv ww ------------- ----------------- --------------------------------- -------- ------ ----------- --------------------- -------------------- --------------- ------- ------------------------------ ----------------------- ----------------------- ----------------------- -------------- --------------------------------------------------- ----------------- -------------------- ----------- ----------------- issues having elected to use the dollar-value last-in_first-out lifo_method under sec_1_472-8 of the income_tax regulations must taxpayer use the lifo_method to account for all items that fall within its dollar-value pools should the national_office revoke the letter_ruling that permits taxpayer’s bbbb segment to use a non-lifo method to account for some of the items that fall within its pools if yes is taxpayer entitled under sec_7805 of the internal_revenue_code to have this revocation applied without retroactive effect should the national_office revoke the automatic change in accounting_method obtained by taxpayer’s zzzz segment under section dollar_figure of the appendix of revproc_2002_9 2002_1_cb_327 ie change to ipic-method pools described in sec_1_472-8 and require taxpayer’s zzzz segment to revert to its former method of pooling if yes is taxpayer’s zzzz segment entitled under sec_7805 to have this revocation applied without retroactive effect conclusions the scope of taxpayer’s lifo election must extend to all items the fall within taxpayer’s pools tam-119879-05 the national_office should and does revoke taxpayer’s letter_ruling but taxpayer’s bbbb segment is entitled under sec_7805 to have the revocation of its letter_ruling applied without retroactive effect the national_office should and does revoke taxpayer’s automatic change in accounting_method but taxpayer’s zzzz segment is entitled under sec_7805 to have the revocation of its change in accounting_method applied without retroactive effect facts overview as a consolidated_group taxpayer operates several lines of business including a zzzz segment and a bbbb segment to identify the items in some of its inventories taxpayer uses the dollar-value lifo_method for these inventories taxpayer uses the inventory price index computation ipic_method to price its dollar-value pools taxpayer maintains ipic-method pools based on the product groupings established by the bureau of labor statistics bls specifically taxpayer’s zzzz segment maintains pools based on the 2-digit commodity codes in table of the producer price index ppi detailed report and taxpayer’s bbbb segment maintains pools based on the general expenditure categories in table of the consumer_price_index cpi detailed report to account for its non-lifo inventories taxpayer’s bbbb segment values items at cost or market whichever is lower lcm computed under the first-in_first-out fifo method see sec_1_471-4 taxpayer’s zzzz segment values items at approximate lcm retail lcm under the retail_inventory_method see sec_1_471-8 the two following sections contain a detailed history of taxpayer’s method changes zzzz segment effective for the tax_year ending date taxpayer elected to use the retail lifo_method to account for all the inventories of its zzzz segment see sec_1_472-1 taxpayer maintained pools based on the groups listed in department store inventory price indexes and used bls department store inventory price indexes dsip indexes to price these pools taxpayer used this method through the tax_year ending date effective for the tax_year ending date taxpayer obtained the commissioner’s consent to value at retail lcm all items that fall within pool pool and pool pool is maintained for department aa and department aa pool is maintained for department bb finally pool is maintained for department cc taxpayer has complied with the terms and conditions of the signed consent agreement effective for the tax_year ending date taxpayer obtained the commissioner’s consent to value at retail lcm all items that fall within pool pool pool and pool tam-119879-05 pool is maintained for department dd ee department ff and department gg pool is maintained for department hh department hh and department hh ii pool is maintained for department jj department jj department jj and department jj pool is maintained for department kk department ll and department mm taxpayer has complied with the terms and conditions of the signed consent agreement after implementing this change taxpayer still maintained pools for the lifo_inventories of departments also effective for the tax_year ending date taxpayer obtained automatic consent to change its lifo_method in three respects first for pool taxpayer ceased using an internal_index and began using the ipic_method based on the ppi detailed report second for pool sec_2 through taxpayer ceased using the dsip indexes and began using the ipic_method based on the ppi detailed report third taxpayer changed to ipic-method pools based on the 2-digit commodity code in table of the ppl detailed report with its tax_return for the year_of_change taxpayer included form_970 application to use lifo inventory_method and two supporting statements in the first supporting statement taxpayer elected to use the ipic_method for the following goods already on lifo and listed the departments whose inventories are covered by the election this list excluded those departments whose inventories are valued at lcm under the fifo method in the second supporting statement taxpayer asserted that it will not use the ipic_method for those departments for which it does not use the lifo_method as the result of the partial terminations of taxpayer’s lifo election and the change to ipic-method pools taxpayer uses two methods of valuing and accounting for items that fall within some of its pools specifically taxpayer values some of the items at approximate cost computed under the retail lifo_method and values the other items at retail lcm computed under the retail_method bbbb segment effective for the tax_year ending date taxpayer elected to use the dollar-value lifo_method but not the retail_method to account for the inventories of its bbbb segment taxpayer established seven pools based on the categories in table sec_3 and of the cpi detailed report pool ------------------------------- pool ---------- ---------- ---------------- pool ------------ pool --------------------------------- pool ----------- --------------------- pool ------------- and pool -------------------------------------------- ----------------------------------------------------------------------------------------------------------------- effective for the tax_year ending date taxpayer obtained the commissioner’s consent under former sec_1_472-8 t d c b to change its lifo_method in two respects first taxpayer ceased computing internal indexes and began using the ipic_method old ipic_method second taxpayer began maintaining seven pools based on the general expenditure categories in table of the cpi tam-119879-05 detailed report pool ----------------------------- pool ------------------------------------ ---------------------------------------------------------------------------------------------------------------- ---- ------------------------------- pool ------------------------------ pool ------------- ---------------------------------------------- pool -------------------------------------- pool -- -------------------------- and pool ----------------------------------------------------------------------------------------------------------- taxpayer has complied with the terms and conditions of the signed consent agreement effective for the tax_year ending date taxpayer obtained the commissioner’s consent to terminate its lifo election for five categories of items that fall within pool and to value these items at lcm computed under the fifo method the five categories of items are category aa category nn category oo category pp and category qq the cost of these five categories of items represents dollar_figure percent of pool 4’s total cost taxpayer has complied with the terms and conditions of the signed consent agreement in its form_3115 application_for change in accounting_method which was signed by taxpayer on date taxpayer listed its pools specifically after pool taxpayer listed pool which is denoted -- ----------------------------------- the categories of items that fall within pool are category rr category ss category ss and category ss also effective for the taxable_year ending date taxpayer obtained the commissioner’s consent to change its method of pooling in two respects first taxpayer created two new pools under sec_1_472-8 concerning customary business classifications of the taxpayer’s trade_or_business specifically taxpayer added pool 11------------------------------------and pool ---------------------------------- second taxpayer changed its existing pools because the bls revised the general expenditure categories of the cpi detailed report the only categories of pool that were affected by these changes were category tt and category uu category was separated from pool and combined with pool now ---------------- and category was separated from pool and combined with new pool besides the previous changes affecting pool category vv was separated from pool and added to new pool and category ww was separated from pool and added to new pool taxpayer has complied with the terms and conditions of the signed consent agreement in its second form_3115 which was signed by taxpayer on date taxpayer listed pool and pool as separate pools denoted ---------------------- ---------------the category of items that falls within pool is category and the categories of items that fall within pool are category category ss category and category thus taxpayer has four pools denoted other goods services effective for the tax_year ending date taxpayer obtained the commissioner’s consent to terminate its lifo election for all items in category ww taxpayer has complied with the terms and conditions of the signed consent agreement in its form_3115 taxpayer listed its pools specifically taxpayer listed pool which is denoted ------------------------------------- pool is a miscellaneous pool under former sec_1_472-8 the categories of items that fall within pool are tam-119879-05 category category category ss category category and category effective for the tax_year ending date taxpayer obtained automatic consent to change from the old ipic_method to the ipic_method under sec_1_472-8 as the result of the partial terminations of taxpayer’s lifo election and the use of ipic-method pools taxpayer uses two methods of valuing and accounting for items that fall within some of its pools specifically taxpayer values some of the items at cost computed under the lifo_method and values the other items at lcm computed under the fifo method law and analysis sec_472 provides that a taxpayer may use the method provided in sec_472 whether or not such method has been prescribed under sec_471 in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe the change to and the use of such method shall be in accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income sec_1_472-1 provides that any taxpayer permitted or required to take inventories pursuant to the provisions of sec_471 and pursuant to the provisions of sec_1_471-1 to inclusive may elect with respect to those goods specified in his application and properly subject_to inventory to compute his opening and closing inventories in accordance with the method provided by sec_472 this section and sec_1_472-2 sec_1_472-3 provides that as a condition to the taxpayer's use of the lifo inventory_method the commissioner may require that the method be used with respect to goods other than those specified in the taxpayer's statement of election if in the opinion of the commissioner the use of such method with respect to such other goods is essential to a clear_reflection_of_income sec_1_472-8 provides that any taxpayer may elect to determine the cost of his lifo_inventories under the so-called dollar-value lifo_method provided such method is used consistently and clearly reflects the income of the taxpayer in accordance with the rules of this section the dollar-value_method of valuing lifo_inventories is a method of determining cost by using base-year_cost expressed in terms of total dollars rather than the quantity and price of specific goods as the unit of measurement under such method the goods contained in the inventory are grouped into a pool or pools as described in paragraphs b and c of this section the term base-year_cost is the aggregate of the cost determined as of the beginning of the taxable_year for which the lifo_method is first adopted ie the base date of all items in a pool the taxable_year for which the lifo_method is first adopted with respect to tam-119879-05 any item in the pool is the base_year for that pool except as provided in paragraph g of this section liquidations and increments of items contained in the pool shall be reflected only in terms of a net liquidation or increment for the pool as a whole fluctuations may occur in quantities of various items within the pool new items which properly fall within the pool may be added and old items may disappear from the pool all without necessarily effecting a change in the dollar value of the pool as a whole an increment in the lifo inventory occurs when the end of the year inventory for any pool expressed in terms of base-year_cost is in excess of the beginning of the year inventory for that pool expressed in terms of base-year_cost in determining the inventory value for a pool the increment if any is adjusted for changing unit costs or values by reference to a percentage relative to base-year-cost determined for the pool as a whole sec_1_472-8 provides that a pool shall consist of all items entering into the entire inventory investment for a natural_business_unit of a business_enterprise unless the taxpayer elects to use the multiple_pooling method provided in sec_1 b thus if a business_enterprise is composed of only one natural_business_unit one pool shall be used for all of its inventories including raw materials goods in process and finished goods if however a business_enterprise is actually composed of more than one natural_business_unit more than one pool is required where similar types of goods are inventoried in two or more natural business units of the taxpayer the commissioner may apportion or allocate such goods among the various natural business units if he determines that such apportionment or allocation is necessary in order to clearly reflect the income of such taxpayer sec_1_472-8 provides in relevant part that a taxpayer may elect to establish multiple pools for inventory_items which are not within a natural_business_unit as to which the taxpayer has adopted the natural_business_unit method of pooling as provided in sec_1_472-8 each such pool shall ordinarily consist of a group of inventory_items which are substantially_similar the selection of pools in each case must also take into consideration such factors as the nature of the inventory_items subject_to the dollar-value lifo_method and the significance of such items to the taxpayer’s business operations where similar types of goods are inventoried in natural business units and multiple pools of the taxpayer the commissioner may apportion or allocate such goods among the natural business units and the multiple pools if he determines that such apportionment or allocation is necessary in order to clearly reflect the income of the taxpayer sec_1_472-8 provides in relevant part that items of inventory in the hands of wholesalers retailers jobbers and distributors shall be placed into pools by major lines types or classes of goods in determining such groupings customary business classifications of the particular trade in which the taxpayer is engaged is an important consideration an example of such customary business classification is the department in the department store tam-119879-05 sec_1_472-8 provides in relevant part that a retailer that elects to use the ipic_method for a trade_or_business may elect to establish dollar-value pools for those items accounted for using the ipic_method based on either the general expenditure categories ie major groups in table consumer_price_index for all urban consumers cpi-u u s city average detailed expenditure categories of the cpi detailed report or the 2-digit commodity codes ie major commodity groups in table producer price indexes and percent changes for commodity groupings and individual items not seasonally adjusted of the ppi detailed report revrul_76_282 1976_2_cb_137 holds that the taxpayer’s right to select the class or classes of goods to be covered by the lifo election or extension goes to the nature of the goods and not to their condition salability or other characteristics therefore when the lifo_method is elected or extended for a particular class of goods the election must include all goods within that class regardless of whether they are normal goods or goods that are unsalable at normal prices or unusable in the normal way section dollar_figure of revproc_97_27 1997_1_cb_680 provides that a taxpayer that changes to a method_of_accounting pursuant to this revenue_procedure may be required to change or modify that method_of_accounting for the following reasons the enactment of legislation a decision of the united_states supreme court the issuance of temporary or final regulations the issuance of a revenue_ruling revenue_procedure notice or other statement published in the internal_revenue_bulletin the issuance of written notice to the taxpayer that the change in method_of_accounting was granted in error or is not in accord with the current views of the service or a change in the material facts on which the consent was based section dollar_figure of revproc_97_27 provides that except in rare or unusual circumstances if a taxpayer that changes its method_of_accounting under this revenue_procedure is subsequently required under this section to change or modify that method_of_accounting the required change or modification will not be applied retroactively provided that the taxpayer complied with all the applicable provisions of the consent agreement and this revenue_procedure there has been no misstatement or omission of material facts there has been no change in the material facts on which the consent was based there has been no change in the applicable law and the taxpayer to whom consent was granted acted in good_faith in relying on the consent and applying the change or modification retroactively would be to the taxpayer's detriment section dollar_figure of revproc_97_27 provides that the district_director must apply a ruling obtained under this revenue_procedure in determining the taxpayer's liability unless the district_director recommends that the ruling should be modified or revoked the district_director will ascertain if the representations on which the ruling was based reflect an accurate statement of the material facts the amount of the sec_481 adjustment was properly determined the change in method_of_accounting was tam-119879-05 implemented as proposed in accordance with the terms and conditions of the consent agreement and this revenue_procedure there has been any change in the material facts on which the ruling was based during the period the method_of_accounting was used and there has been any change in the applicable law during the period the method_of_accounting was used section dollar_figure of revproc_97_27 provides that if the district_director recommends that the ruling other than the amount of the sec_481 adjustment should be modified or revoked the district_director will forward the matter to the national_office for consideration before any further action is taken such a referral to the national_office will be treated as a request for technical_advice and the provisions of revproc_97_2 or any successor will be followed section dollar_figure of revproc_2002_9 provides that if the director recommends that a change in method_of_accounting other than the sec_481 adjustment made in compliance with all the applicable provisions of this revenue_procedure should be modified or revoked the director will forward the matter to the national_office for consideration before any further action is taken such a referral to the national_office will be treated as a request for technical_advice and the provisions of revproc_2001_2 or any successor will be followed section a i of the appendix of revproc_2002_9 provides in relevant part that a taxpayer may change from the lifo inventory_method for all its lifo_inventories or for a pool or pools within its lifo inventory section dollar_figure of revproc_2005_2 2005_1_irb_86 provides generally that in the case of a tam or a team revoking or modifying a letter_ruling tam or team the tam or the team will be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in a letter_ruling tam or team if there has been a misstatement or omission of controlling facts or the facts at the time of the transaction are materially different from the controlling facts on which the letter_ruling tam or team was based generally in all other circumstances a tam or a team revoking or modifying a letter_ruling or another tam or team will not be applied retroactively to the taxpayer for whom the letter_ruling tam or team was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling tam or team provided that there has been no change in the applicable law in the case of a letter_ruling it was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling tam or team acted in good_faith in relying on the letter_ruling tam or team and revoking or modifying it retroactively would be to the taxpayer's detriment for example the tax_liability of each shareholder in a corporation is directly involved in a letter_ruling on the reorganization of the corporation the tax_liability of a member of an industry is not directly involved in a letter_ruling tam or team issued to another member and therefore the holding in a revocation or modification of a letter_ruling tam or team to one member of an industry may be retroactively applied to other tam-119879-05 members of the industry by the same reasoning a tax practitioner may not extend to one client the non-retroactive application of a revocation or modification of a letter_ruling tam or team previously issued to another client when a letter_ruling to a taxpayer or a tam or a team involving a taxpayer is modified or revoked with retroactive effect the notice to the taxpayer except in fraud cases sets forth the grounds on which the modification or revocation is being made and the reason why the modification or revocation is being applied retroactively issue having elected to use the dollar-value lifo_method under sec_1_472-8 must taxpayer use the lifo_method to account for all items that fall within its dollar-value pools discussion exam believes that taxpayer’s inventory_method does not clearly reflect income because taxpayer does not use the lifo_method to account for all items that fall within its ipic-method pools taxpayer instead values some of these items at either lcm computed under the fifo method bbbb segment or retail lcm computed under the retail_method zzzz segment the first effect of taxpayer’s inventory_method is to increase the inventory price index ipi of the affected pools because the falling cost of the items valued at lcm and retail lcm does not offset the rising cost of the other items in taxpayer’s pools in other words each pool’s inflation rate is overstated because the items whose replacement cost is falling are excluded the second effect of taxpayer’s inventory_method is to increase taxpayer’s cost_of_goods_sold and thus to reduce taxpayer’s taxable_income to ensure that taxpayer’s inventory_method clearly reflects income exam proposes to require under sec_1_472-3 taxpayer to use the lifo_method for all items that fall within taxpayer’s ipic-method pools in contrast taxpayer has offered three rationales to support its view that it is not required to use the lifo_method to account for all items that fall within its ipic-method pools first according to taxpayer no general_rule or concept prohibits taxpayer from using the lifo_method to account for some inventory_items and using the fifo method to account for the balance of its inventory_items second the ipic-method pooling regulations do not specifically require taxpayer to extend the scope of its lifo election to include all items that fall within its ipic-method pools third because taxpayer properly applies the rules governing ipic-method pools and because taxpayer’s lifo computations otherwise clearly reflect income exam does not have the authority to change taxpayer’s inventory_method we will discuss each of these rationales in turn to prove its first rationale taxpayer argues that the service sometimes requires a taxpayer to use the lifo and fifo methods for different items that fall within the same pool and cited tam date tam date and plr date as examples of those instances taxpayer contends that the rationale used in these rulings is simple clear and based on the principle of sec_472 namely that the scope of a taxpayer’s lifo election is limited to the tam-119879-05 items specified in the taxpayer’s form_970 next taxpayer argues that a taxpayer may limit the scope of its lifo election to some but not all of the costs of specified goods see sec_1_472-1 b ii we disagree first with taxpayer’s argument that the service sometimes requires a taxpayer to use the lifo and fifo methods for different items that fall within the same pool none of the rulings cited by taxpayer supports taxpayer’s argument in tam the national_office held that a taxpayer whose lifo election specified new automobiles had properly elected lifo for its new automobiles but had not properly elected lifo for its new trucks this taxpayer actually had used the lifo_method for both new automobiles and new trucks and had separately pooled those automobiles and trucks in accordance with 76_tc_708 acq 1984_2_cb_1 because automobiles and trucks are not includible in the same pool tam does not stand for the proposition that a taxpayer may use the lifo_method to account for some but not all of the items that fall within a pool in tam the national_office held that a manufacturer had not elected to adopt the lifo_method for the inventories of newly acquired division d the manufacturer acquired several businesses from through treated each acquisition as a separate division and generally filed a form_970 for each year that it acquired a new business the manufacturer acquired division c in and but did not file a form_970 for because the difference between division c’s inventories computed under the lifo and fifo methods was immaterial the manufacturer acquired division d in on the form_970 for the manufacturer indicated its intent to use the lifo_method to account for all the inventories of division c but did not mention the inventories of newly acquired division d because each acquired_business arguably was a separate trade_or_business under sec_446 and thus was permitted to have its own methods_of_accounting tam does not stand for the proposition that a taxpayer may use the lifo_method to account for some but not all of the items that fall within a pool finally in plr the national_office exercised its discretion under sec_301_9100-1 of the procedure and administration regulations to grant a taxpayer additional time to file a second form_970 the taxpayer actually used the lifo_method to account for its new machinery inventories and new b parts inventories even though the taxpayer failed to indicate on its form_970 that the lifo election extended to its new b parts inventories thus plr does not stand for the proposition that a taxpayer may use the lifo_method to account for some but not all of the items that fall within a pool we disagree second with taxpayer’s argument that its inventory_method is analogous to the raw-material-content method under sec_1_472-1 which permits a manufacturer to limit the scope of its lifo election to raw materials the raw_material_content of work-in-process and the raw_material_content of finished goods the raw- whether the automobile truck dealer was entitled to relief under sec_301_9100-1 because tam was not a ruling the national_office declined to state tam-119879-05 material-content method is an express exception to the general_rule that requires total product costing furthermore a taxpayer using the raw-material-content method must include in its pool all substantially_similar raw materials the raw_material_content of work-in-process and the raw_material_content of finished goods see sec_1 b ii thus a taxpayer may not value the raw_material_content of finished goods at lcm after excluding it from its raw-material-content pool to prove its second rationale taxpayer argues that the final regulations governing the ipic_method liberalized the rules concerning the scope of the ipic- method election because of criticism received from commentators taxpayer cites sec_1_472-8 which generally limits a taxpayer’s ipic-method election to a trade_or_business and sec_1_472-8 which provides in relevant part that a retailer that elects to use the ipic_method for a trade_or_business may elect to establish dollar-value pools for those items accounted for using the ipic_method we disagree with taxpayer’s interpretation of the new regulations first though sec_1_472-8 was drafted to be consistent with sec_446 which permits a taxpayer to use different methods_of_accounting for each trade_or_business sec_1 e ii does not override sec_1_472-2 which allows the service to extend the scope of a taxpayer’s lifo election to a different trade_or_business when necessary to clearly reflect the taxpayer’s income second the seemingly restrictive language in sec_1 c was drafted to permit resellers to use dsip pools for the part of their lifo_inventories that is covered by dsip indexes and to use ipic-method pools for the remainder of their lifo_inventories in other words this language was not drafted to limit the scope of a taxpayer’s lifo election to support its third rationale taxpayer argues that when computing each pool’s ipi for the taxable_year taxpayer uses only bls price indexes provided for the items it includes in the pool thus each pool’s ipi accurately reflects the inflation or deflation associated with the items that taxpayer included in the pool in addition taxpayer argues that sec_1_472-3 is inapplicable because taxpayer’s inventory_method clearly reflects income in taxpayer’s view its inventory_method clearly reflects income because taxpayer complied with the regulations governing ipic-method pools and properly computed each pool’s ipi we disagree with taxpayer’s analysis because it begs the question of whether the scope of taxpayer’s lifo election must include all items that fall within taxpayer’s ipic-method pools as indicated above the seemingly restrictive language in sec_1 c does not resolve this issue more important taxpayers using an impermissible method generally perform the required arithmetic computations properly but this fact does not convert an impermissible method into a permissible method for example in revrul_76_282 the service did not reject the taxpayer’s proposed lifo_method because of improper arithmetic computations thus the fact that taxpayer properly computed each pool’s ipi under its inventory_method cannot prevent the service from invoking sec_1_472-3 tam-119879-05 in our view the scope of a taxpayer’s lifo election must include all items that fall within its pools though sec_1_472-8 does not explicitly link the scope of the taxpayer’s lifo election and the method of pooling selected by the taxpayer linkage we believe that the lifo_method will not clearly reflect income without this linkage our belief is based on the history purpose and application of the dollar-value lifo_method and is consistent with our rule that permits a partial_termination of a lifo election on a pool- by-pool basis see eg section a i of the appendix of revproc_2002_9 under sec_1_472-8 the dollar-value lifo_method is a method of determining the cost of a pool of properly assigned goods the dollar-value lifo_method was created to remedy the most problematic aspect of using the specific-goods lifo_method namely the requirement to apply the specific-goods lifo_method to each inventory group which consists of very similar if not identical goods a taxpayer using the specific-goods lifo_method must analyze its inventories to determine which goods are very similar to each other must assign all very similar goods to a group and must separately account for each group but this classification process is problematic for both the taxpayer and the service because good a1 can be very similar to good a2 or to good b1 or both depending on the criterion or criteria used to determine similarity because pools under the dollar-value lifo_method generally are defined more broadly than groups under the specific-goods lifo_method the use of pools reduces this classification problem and enables taxpayers selling a large variety of goods to use the lifo_method furthermore the dollar-value lifo_method reduces the probability that the lifo cost of an item will be liquidated when the taxpayer’s inventory mix shifts to another item within the same class of goods a taxpayer using the dollar-value lifo_method treats all the goods that fall within a pool as fungible for inventory-accounting purposes instead of measuring changes in the number of units of specific goods in ending inventories the taxpayer computes for the pool as a whole the net change in inventory investment increment or decrement measured in base-year dollars thus the lifo cost of a pool will not necessarily change even though the taxpayer increases or decreases the quantity of the various goods that properly fall within the pool adds new items that properly fall within the pool or deletes old items from the pool furthermore because a taxpayer treats as fungible all goods that fall within a pool the taxpayer is not required to extend its lifo election each time it manufactures or acquires a new_item that falls within an existing pool we believe that the linkage requirement underlies the rules in sec_1_472-8 and c concerning dollar-value pools and revrul_76_282 which applies to taxpayers using either specific-goods lifo or dollar-value lifo furthermore we find nothing in this published guidance suggesting that ipic-method pools have been exempted from the linkage requirement sec_1_472-8 provides two explicit rules concerning the pools of a manufacturer’s natural_business_unit nbu first a manufacturer must include in its tam-119879-05 single nbu pool the entire inventory investment ie raw materials work-in-process and finished goods of its nbu this rule which reflects an inventory-investment concept prevents the manufacturer from distorting income by using the lifo_method to account for some but not all of the nbu’s inventory though this rule also permits the manufacturer to change the mix of items in an nbu pool as market conditions change substituting one item for another will not distort the manufacturer’s income because sec_1_472-8 defines nbu narrowly to ensure that the items manufactured by the nbu manufactured items have similar physical and cost characteristics second a manufacturer may not include in an nbu pool any items purchased for resale resale items the rule requiring resale goods to be accounted for as a separate inventory investment serves at least two important purposes first it prevents the distortion_of_income that results from commingling items having different cost characteristics ie resale items and manufactured items second it prevents a manufacturer from substituting resale items for manufactured items whenever the manufacturer believes the nbu is experiencing a decrement thus because resale items are not includible in nbu pools a manufacturer is not required to include resale items within the scope of its lifo election a manufacturer that wants to use the lifo_method for some but not all of the inventory investment of its nbu may elect to use multiple pools instead of a single nbu pool sec_1_472-8 provides that each pool of a manufacturer ordinarily shall consist of a group of items that are substantially_similar a manufacturer is given some latitude to determine which of its items are substantially_similar but must place its finished goods and work-in-process into pools classified by major classes or types of goods see sec_1_472-8 in addition a manufacturer may establish a miscellaneous pool for items that do not fall within its other pools provided the value of these items is relatively insignificant compared to the value of the manufacturer’s other inventory_items see sec_1_472-8 similarly because a reseller generally must assign items to pools by major lines types or classes of goods the reseller may use the lifo_method for some but not all of its inventory investment sec_1 c gives the reseller some latitude to consider customary business classifications of its particular trade eg a department in the case of a department store when determining these groups finally in revrul_76_282 the service held that a taxpayer’s right to select the class or classes of goods to be covered by the lifo election goes to the nature of the goods themselves thus when a taxpayer elects to use the lifo_method for a specific class of goods the scope of the taxpayer’s lifo election must extend to all goods that fall within that class including goods that are unsalable at normal prices or unusable in the normal way stated differently the taxpayer must use the lifo_method to account for its entire investment in the specific class of goods thus the holding in revrul_76_282 refutes the general principle taxpayer inferred from the raw-material-content method tam-119879-05 we believe that the inventory-investment concept applies to pools as well as to classes of goods thus when a taxpayer elects to use the lifo_method for a specific class of goods and assigns that class of goods to a specific pool under its method of pooling the scope of the taxpayer’s lifo election must extend to the taxpayer’s entire investment in the class or classes of goods that fall within that pool stated differently the taxpayer must use the lifo_method to account for its entire investment in the class or classes of goods that fall within its pool in conclusion we believe that a taxpayer using the dollar-value lifo_method elects to use the method for a pool of items rather than for the individual items assigned to that pool thus for the dollar-value lifo_method to clearly reflect income the method must be used for all items that fall within a taxpayer’s dollar-value pools for taxpayers using ipic-method pools the 2-digit commodity codes in table of the ppi detailed report and the general expenditure categories of table of the cpi detailed report are analogous to major lines types or classes of goods under sec_1_472-8 and to groups of inventory_items which are substantially_similar under sec_1 b i a because taxpayer excluded from the scope of its lifo election some of the items that fall within its ipic-method pools taxpayer’s inventory_method does not clearly reflect income thus exam may invoke sec_1_472-3 to extend the scope of taxpayer’s lifo election issue should the national_office revoke the letter_ruling that permits taxpayer’s bbbb segment to use a non-lifo method to account for some of the items that fall within its pools if yes is taxpayer entitled under sec_7805 to have this revocation applied without retroactive effect discussion we agree with exam that the national_office should revoke a letter_ruling that permits taxpayer’s bbbb segment to use a non-lifo method to account for some but not all of the items that fall within taxpayer’s ipic-method pools see section dollar_figure of revproc_97_27 but taxpayer clearly disclosed on a separate schedule submitted with its form_3115 that the proposed change in method will affect only items whose cost is dollar_figure percent of pool 4’s inventory thus because the letter_ruling was issued in error taxpayer is entitled under sec_7805 to have the revocation of its letter_ruling applied without retroactive effect see section dollar_figure of revproc_2005_2 accordingly the national_office hereby revokes taxpayer’s letter_ruling effective for the first taxable_year that begins after the date this tam is issued to taxpayer issue should the national_office revoke the automatic change in accounting_method obtained by taxpayer’s zzzz segment under section dollar_figure of the appendix of revproc_2002_9 and require taxpayer’s zzzz segment to revert to its former method of pooling if yes is taxpayer’s zzzz segment entitled under sec_7805 to have this revocation applied without retroactive effect tam-119879-05 discussion we agree with exam that the national_office should revoke the automatic change in accounting_method that permits taxpayer’s zzzz segment to use a non-lifo method to account for some but not all of the items that fall within taxpayer’s ipic-method pools see section dollar_figure of revproc_2002_9 but because taxpayer previously obtained the commissioner’s consent to terminate its lifo election for some but not all of the items in pool of of the bbbb segment taxpayer had a reasonable basis to assume that changing to ipic-method pools automatically without expanding the scope of its lifo election is permissible furthermore taxpayer did not withhold material facts thus taxpayer is entitled under sec_7805 to have the revocation of its method change applied without retroactive effect see section dollar_figure of revproc_2005_2 accordingly the national_office hereby revokes taxpayer’s automatic change in accounting_method effective for the first taxable_year that begins after the date this tam is issued to taxpayer caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
